Citation Nr: 0910477	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent, 
for chronic osteochondral defect with pain, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
September 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for a right 
knee disability and assigned an initial 10 percent 
evaluation, effective March 29, 2005.


FINDING OF FACT

Chronic osteochondral defect with pain, right knee is 
manifested by slight instability and complaints of pain, but 
without any limitation of motion or subluxation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent rating 
for chronic osteochondral defect with pain, right knee, have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257- 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The instant appeal arises from an evaluation assigned after 
the initial grant of service connection.  The court's have 
held that were the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311  
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice by the 
Veteran or his representative in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). In consideration 
of Hartman and Dunlap, further VCAA notice is not required in 
this case

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records, post-service VA treatment records, and a VA 
examination report.  

The Veteran was last afforded a VA examination in May 2005.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The Veteran has not indicated that his 
conditions have worsened since the date of the last 
examination, and there is no other evidence of such changes.  
The mere passage of time does not require a new examination.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

At the last examination, range of motion measurements were 
taken and the Veteran described his symptoms to the examiner.  
The Veteran stated that flare-ups of his right knee pain did 
not result in additional functional impairment or 
incapacitation.  In addition, while his private physicians 
indicated that there was a possibility that he could need 
surgical treatment, they indicated this would have to be 
confirmed by MRI.  An MRI was performed well over a year 
later and reviewed by a VA physician who indicated that 
surgery was not necessary.  

The Board further notes that the right knee symptoms 
described in the recent March 2009 Informal Hearing 
Presentation are the same symptoms that have been described 
in the current record.  The Veteran has not identified any 
new symptoms or functional limitations, and neither he nor 
his representative have provided additional medical evidence 
or indentified recent treatment records to be obtained.  
Based on the foregoing, the Board finds that the record 
adequately reveals the current state of the Veteran's 
disability and remanding the case for a VA examination would 
serve no useful purpose and would only result in further 
delay.  See Allday v. Brown, 7 Vet. App.  517, 526 (1995).

Initial Rating

Factual Background

Service treatment records from the Walter Reed Army Medical 
Center show that the Veteran underwent an arthroscopy in 
August 1993 with repair of an osteochondral defect, after 
three years of having right knee pain with prolonged standing 
and running.  

In support of his claim, the Veteran submitted statements 
from his private physicians, Dr. W. and Dr. K.  Dr. K. 
indicated that he had no records pertaining to the Veteran's 
treatment; however, on an authorization and consent form (VA 
Form 21-4142) dated in March 2005, he stated that the Veteran 
was felt to have symptomatic osteochondral dessicans (OCD) of 
the right knee.  He suggested that the Veteran be evaluated, 
to include an MRI.  He also stated there may be a possible 
need for surgical treatment.  

In an April 2005 statement, Dr. W. wrote that his work-up of 
the Veteran showed an osteochondritis dessicans lesion of the 
mediofemoral condyle.  He noted that the Veteran continued to 
be symptomatic and would in all probability require 
diagnostic and surgical arthroscopy with the possibility of 
either internal fixation of the fragment or its removal.

The Veteran underwent a VA examination in May 2005; the 
examiner indicated review of the Veteran's claims file.  The 
Veteran reported that he had initially injured his right knee 
in service by banging it against a toolbox.  Since then, he 
had experienced increasing, pain, stiffness, and giving way.  
He used Motrin, with only minimal response.  He also reported 
flare-ups once a week that occurred with severe pain lasting 
between four to six hours.  Precipitating factors were 
bending and weather changes.  The flare-ups did not cause any 
additional limitation of motion or functional impairment.  
The Veteran denied use of crutches, braces or canes. 

Upon physical examination of the right knee, the skin was 
intact with well-healed surgical incisions.  The Veteran had 
no pain with active and passive range of motion against 
gravity and strong resistance.  Muscle strength was 5/5.  
There was no edema, effusion, instability, weakness, or 
tenderness upon palpation of the medio and lateral joint 
line.  In addition, there was no redness, heat, guarding or 
abnormal movements noted.  The Veteran had a normal gait 
pattern.  Calluses or abnormal shoe-wear pattern was not 
appreciated.  Ankylosis of the joint was not observed.  Leg 
lengths were equal.  

The range of motion in the right knee was from 0 to 140 
degrees without pain.  Upon repetitive range of motion 
testing, there was no pain, fatigue, weakness, lack of 
endurance, or major functional impairment.  The medial 
collateral ligament (MCL) and lateral collateral ligament 
(LCL) were stressed in varus, valgus, neutral and 30 degrees 
of flexion; there was no motion.  The anterior and posterior 
ligaments were assessed to have less than 5 millimeters (mm) 
of motion.  McMurray's test was negative for medial and 
lateral meniscus tear.  X-rays were negative for evidence of 
fractures.  The final impression was "chronic osteochondral 
defect, right knee, with no major functional impairment."

VA outpatient treatment records show the Veteran underwent an 
orthopedic consultation in August 2006, where he reported 
continued right knee pain.  Upon examination, there was full 
range of motion in the right knee.  Muscle strength was 5/5.  
No crepitus or pain was noted with palpation of the 
quadriceps tendon, patellar tendon, or medial and lateral 
joint spaces.  There was no effusion or ecchymosis, or edema 
noted.  An MRI showed findings consistent with OCD.  No 
evidence of meniscal tear was visible.  The ACL and PCL were 
intact, as were the quadriceps and patellar tendons.  An 
August 2006 X-ray showed changes of osteochondritis dessicans 
articular surface medial condyle of the femur. 

At another VA orthopedic consultation in October 2006, the 
Veteran reported right knee pain at a severity between 4 and 
8, out of 10 (on a scale from 1 to 10), depending on the 
activity.  He did not use anything for the pain, including 
cortisone injections, stating that nothing seemed to help.  
He also stated that his knee sometimes gave out when 
ambulating or turning it.  X-rays taken in December 2006 were 
positive for OCD (and OCD covering) and degenerative joint 
disease.  Notes indicate that the Veteran's MRI was reviewed 
by a VA physician and a surgical option was not felt to be 
needed.

Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability wherefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 
(1993).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Under 38 C.F.R. § 4.71a, there are multiple diagnostic codes 
that may potentially be employed to evaluate impairment 
resulting from service-connected knee disorders.  These 
include the following: Diagnostic Code (DC) 5256 (for 
ankylosis): DC 5257 (for rating other impairment, including 
recurrent subluxation or lateral instability); DC 5258 (for 
rating dislocated semilunar cartilage); DC 5259 (for rating 
symptomatic removal of semilunar cartilage); DC 5260 (for 
rating limitation of flexion); DC 5261 (for rating limitation 
of extension); DC 5262 (for rating impairment of the tibia 
and fibula); and DC 5263 (for rating genu recurvatum).  

Specifically, knee impairment with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate, or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  A 10 percent evaluation 
is warranted with flexion limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Codes 5003 and 5010, for evaluation of 
degenerative and traumatic arthritic changes, may also be 
applicable to the knee.  38 C.F.R. § 4.71a. 

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  

The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 or DC 5259 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable, but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.   

Analysis

The current 10 percent evaluation has been provided pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

While the Veteran has reported that his knee sometimes gives 
out, the evidence does not show instability of moderate 
severity.  The Board notes that at the May 2005 examination, 
there was no objective evidence of instability upon varus and 
valgus stress tests.  Also, the anterior and posterior 
ligaments had less than 5 mm of motion.  Moreover, the 
Veteran indicated that even during periods of flare-ups, he 
did not have any additional functional impairment; and he 
denied use of a cane, brace, or crutch at any time.  

The August 2006 VA treatment note also shows the Veteran's 
anterior and posterior cruciate ligaments were intact.  
Overall, these findings are indicative of no more than slight 
instability.  There is no other evidence of record that 
demonstrates a more severe level of impairment.  Diagnostic 
studies have yielded no evidence of subluxation in the right 
knee.  Hence a higher rating is not warranted under 
Diagnostic Code 5257.  

The Veteran is not also entitled to a higher rating based on 
limitation of motion.  The cumulative evidence shows that the 
Veteran has maintained full range of motion in his right 
knee, with flexion and extension to 140 and 0 degrees, 
respectively.  In addition, the evidence does not indicate, 
nor has the Veteran contended, that upon flare-up or 
repetitive motion there is additional right knee loss of 
motion, or functional impairment due to pain, fatigue, 
weakness, lack of endurance or incoordination.  While the 
Veteran has reported pain, he was not found to have pain on 
range of motion testing.  Therefore, even when all functional 
limitations are considered, it is clear that the Veteran's 
right knee disability is not manifested by limitation of 
motion.  See 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59. 

A VA nurse practitioner did report in December 2006 that an 
X-ray showed degenerative joint disease.  There has been no 
showing, however, of noncompensable limitation of motion.  As 
just discussed the only reported measurement of the right 
knee ranges of motions showed them to be normal and without 
any associated functional impairment.  A separate rating for 
limitation of motion is therefore not warranted.  Cf. 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997); 38 C.F.R. § 
4.59; VAOPGCPREC 9-98 (1998).  

Finally, there is no evidence of ankylosis, dislocated 
cartilage with frequent episodes of locking or effusion; 
symptomatic semilunar cartilage; impaired union of the tibia 
or fibula; or genu recurvatum at any time throughout the 
claims period as required under Diagnostic Codes 5256, 5258, 
5259, 5262, and 5263.  Therefore, those Diagnostic Codes are 
not for application. 

The Veteran has contended that he is entitled to a higher 
rating based on the earlier suggestions of his physicians 
that surgery might be needed, and by the MRI results showing 
a well defined defect.  The rating criteria do not provide 
for higher ratings based on such findings.  

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran has pointed to the existence of a defect and 
possible need for remedial arthroscopic surgery as bases for 
a higher evaluation.  He has not pointed out how these 
findings show increased disability and more recent evidence, 
consisting of a December 2006 treatment record shows that it 
was not felt that surgery was needed.  In any event, the 
existence of factors outside the contemplation of the rating 
schedule leads to consideration of the second step in the 
extraschedular analysis.  There have been no reported periods 
of hospitalization for the right knee disability and there 
have been no reports that it has interfered with employment.  
Referral of the claim for extraschedular consideration is, 
therefore, not warranted.

The preponderance of the evidence is against an initial 
disability rating in excess of 10 percent.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2008).  






							(CONTINUED ON NEXT PAGE)
ORDER

An initial evaluation in excess of 10 percent, for chronic 
osteochondral defect with pain, right knee is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


